DETAILED ACTION

Election/Restrictions
Newly submitted claims 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a bullet optimized for subsonic flight, classified in F42B 10/44.
II. Claims 15-20, drawn to an ammunition cartridge optimized for subsonic applications, classified in F42B 5/02.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the bullet of the combination does not require a secant ogive tail, there being at least one helical fin protruding from the secant ogive tail, wherein the at least one helical fin has a radius less than or equal to a radius of a cylindrical midsection of the bullet, and wherein the at least one helical fin has a timed to that of rifling of a barrel through which the bullet is fired; and wherein a first end of the at least one helical fin connects to a tip of the secant ogive tail, and wherein a length of the at least one helical fin is less than or equal to the tail length. The subcombination has separate utility such as bullet for use with a bullet casing absent at least one internal blade, wherein the at least one internal blade is configured to form the bullet tail into a secant ogive tail when the bullet is pressed into the open end of the bullet casing, and wherein the at least one internal blade is further configured to form a least one helical fin in the bullet tail when the bullet is pressed into the open end of the bullet casing
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (Invention I would require searching in F42B 10/10, 26, 42, and 44, whereas a search of Invention II would not; Invention II would required searching in F42B 5/02, whereas a search of Invention I would not)
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bondarenko in view of Glotz (EP 0322505 A2) and further in view of Childs.
In reference to claim 6, Bondarenko discloses a bullet comprising:
a parabolic nose (figure 2, nose 3; translation, page 2, last 9 lines, head of the projectile can be made of any shape…a parabola);
a cylindrical midsection having a first radius (figure 2, midsection 4; translation, page 3, lines 4-5); and
a secant ogive tail (figure 2, secant ogive tail 5; translation, page 3, lines 6-7, the surface of rotation…can be formed as a rotation of an arc of a circle, which implicitly discloses an embodiment having a secant ogive tail).
Thus, Bondarenko discloses the claimed invention, except for (1) at least one helical fin protruding from the secant ogive tail, wherein the at least one helical fin has a second radius less than or equal to the first radius, wherein a first end of the helical fin connects to a tip of the tail and has a length less than or equal to the tail length, and (2) wherein the at least one helical fin has a twist approximately equal to that of a standard barrel rifling.
Regarding (1), Glotz teaches that it is known to provide a spin-stabilized bullet having a tapered tail with at least one helical fin protruding from the tail, wherein the at least one helical fin has a radius less than or equal to a radius of a cylindrical midsection, wherein a first end of the helical fin connects to a tip of the tail and has a length less than or equal to the tail length (figure: bullet 10 and helical fins 12, 13, and 14)—in order to provide enhanced flight stability and prevent tumbling/tilting. 
Regarding (2), Childs teaches a bullet similar to the bullets of Bondarenko and Glotz—a spin-stabilized bullet with a tapered tail (figures 1 and 2). Further, Childs teaches that it is known to form helical fins on the tail of the bullet, with a twist timed to that of a barrel rifling (figures 1 and 2, fin 1; page 1, column 1, lines 31-36). Further, Childs teaches that the rifling and helical fins cooperate to impart a spinning motion to the bullet through its course of flight which results in more accurate shooting, especially at long ranges (page 2, column 2, lines 40-43). 
Thus, it would have been obvious to one of ordinary skill in the art to provide the bullet of Bondarenko with at least one helical fin protruding from the tail, wherein the at least one helical fin has a radius less than or equal to the radius of the cylindrical midsection, wherein a first end of the helical fin connects to a tip of the tail and has a length less than or equal to the tail length, in order to provide enhanced flight stability and prevent tumbling/tilting. Further, it would have been obvious to one of ordinary skill in the art to form the helical fin with a twist timed to that of a barrel rifling, in order to effect cooperation between the rifling the fin to impart a spinning motion to the bullet through its course of flight which results in more accurate shooting, especially at long ranges. 
It should be appreciated that the bullet of the proposed combination would be optimized for subsonic flight, in the same manner as Applicant’s, since identical structures are inherently capable of identical functions. If the bullet set forth in the body of Applicant’s claim is “optimized for subsonic flight,” then it follows that the bullet of the modified Bondarenko is, as well.

In reference to claim 7, Bondarenko in view of Glotz and further in view of Childs (the modified Bondarenko), as set forth above, makes obvious the claimed invention except for a jacket. However, Childs further teaches that it is known to form a bullet, like that of Bondarenko, with a core surrounded by a jacket to provide the bullet with a hard exterior (page 1, column 2, lines 5-17). A person of ordinary skill in the art would at once envisage that a jacket advantageously prevents damage to barrel bores, and mitigates the accumulation of material, e.g., lead, in such bores. Thus, it would have been obvious to one of ordinary skill in the art to form the bullet, as set forth above, with a core surrounded by a jacket to provide a hard exterior, and thus, the benefits and advantages associated therewith.
In reference to claim 8, the modified Bondarenko makes obvious the claimed invention, except for wherein the jacket is formed from copper or lead. However, it is within the knowledge-base of those having ordinary skill in the art that copper is a commonly-used, suitable jacket material. Thus, it would have been obvious to one of ordinary skill in the art to form the jacket from copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
In reference to claim 9, the modified Bondarenko makes obvious the claimed invention, as set forth above in the reference to claim 7.
In reference to claim 10, the modified Bondarenko makes obvious the claimed invention, except for wherein the core is formed from tungsten, steel, copper, or lead. However, it is within the knowledge-base of those having ordinary skill in the art that lead is a commonly-used, suitable core material. Thus, it would have been obvious to one of ordinary skill in the art to form the core from lead, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.


Response to Arguments
Applicant's arguments filed 06 November 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the bullet of Bondarenko is not optimized for subsonic flight. In response to applicant's arguments against the reference individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant argues that Bondarenko is only directed to supersonic bullets. The examiner respectfully disagrees. Bondarenko clearly discloses that the use of a tail is effective to mitigate vacuum braking (low pressure aft of the bullet), which can slow down a bullet having a flat end (translation: page 2, lines 8-16). Further, a person of ordinary skill in the art would at once envisage that a subsonic bullet having a flat end would exhibit vacuum braking, since the phenomenon is purely aerodynamic and occurs independently of a shockwave or supersonic flight. Further, Bondarenko clearly states that the disclosed bullet geometry is effective for any bullet for any weapon (page 3, 6th and 7th line from bottom). This disclosure clearly encompasses subsonic bullets. Thus, the examiner asserts that a person of ordinary skill in the art would at once envisage that the bullet geometry of Bondarenko, including the disclosed tail, would be applicable to a subsonic bullet and effective to mitigate vacuum braking of such—providing increased range and stability.
Additionally, Applicant argues that Childs fails to disclose a fin that extends to a tip of a tail of a bullet. However, this argument is moot in view of the newly applied rejection, above.
Lastly, Applicant argues that Childs fails to teach at least one helical fin having a twist that is timed to the rifling of a barrel. The examiner respectfully disagrees. Childs clearly discloses that the spiral fins conform to the spiral grooves in a gun barrel (column 1, lines 6-8 and 31-36). A person of ordinary skill in the art would at once envisage that the “spiral grooves in the gun or rifle,” as disclosed by Childs, constitute barrel rifling. Further, the examiner asserts that the claim language “timed to” is reasonably interpreted as meaning “substantially equal.” Thus, Childs’ disclosure that the fin conforms, i.e., is substantially equal to, to the spiral grooves in a gun barrel reads on the relevant limitation of claim 6. Thus, Bondarenko in view of Glotz and further in view of Childs clearly renders obvious the claimed invention, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641